Citation Nr: 1236654	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  11-16 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1977 to January 1978 and from September 1979 to April 1981 had additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In April 2000, the RO denied the Veteran's claims of entitlement to service connection for a low back condition.  The Veteran did not appeal the determination, and it became final.  In April 2010, the Veteran submitted a claim to reopen.  Although the RO reopened the claim of entitlement to service connection for a low back condition in an October 2010 rating decision, the Board is required to consider whether new and material evidence had been presented, and then if so, the merits of the claim can be considered.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The claims on appeal have been styled to reflect the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.    

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2000 rating decision denied entitlement to service connection for a low back condition on the grounds that no nexus to service was shown.  

2.  In April 2010, the Veteran sought to reopen the claim for service connection for a low back condition.

3.  The evidence received since April 2000 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, and raises a reasonable probability of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a low back condition.  38 U.S.C.A. §§ 5108, 5107 (West 2002); 38 C.F.R. § 3.156 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis of Claim

The Veteran seeks to reopen a previously denied claim for entitlement to service connection for a low back condition.

An April 2000 rating decision denied a claim for service connection for a low back condition.  The denial was based upon a finding that the evidence failed to establish any relationship between a low back disability and any disease or injury in military service.  

In an April 2000 letter, the RO provided the Veteran with notice of the rating decision and his appellate rights.  The Veteran did not submit a timely notice of disagreement.  38 U.S.C.A. § 7105.   

The Veteran also did not submit any information or evidence within one year of the April 2000 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52   (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).  

As the Veteran did not submit a timely notice of disagreement or any additional evidence within one year of notice of the April 2000 rating decision, the April 2000 rating decision became final.  

The evidence of record at the time of the April 2000 rating decision included medical records from Central States Orthopedic Specialists, dated from 1995 to 1997; reports from St. Francis Hospital, dated from 1995 to 1997;select personnel records; a formal finding regarding unavailability of service treatment records; and a statement from the Veteran that he had fallen from a vehicle in 1979 and hurt his back on the ground..  

In August 2010, the Veteran sought to reopen the claim for entitlement to service connection for a low back condition.  

Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1(1995), aff'd, 83 F.3d 1380   (Fed. Cir. 1996). 

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110   (2010) changed the analysis of a claim to reopen by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

The evidence received since the 2004 rating decision includes VA treatment records dated from 2009 to 2010, written statements from the Veteran, service personnel records, and the transcript of the videoconference hearing dated in May 2012.  The personnel records are either not relevant to the Veteran's allegations, or were already of record at the time of the prior denial.  The provisions of 38 C.F.R. § 3.156(c), regarding reconsideration of claims when the new and material evidence consists of service department records, do not therefore apply at this time.

The VA treatment records reflect treatment of chronic low back pain. 

The transcript of the Board hearing, dated in May 2012, reflects the Veteran's testimony that he injured his back during service in 1979.  He stated that he visited sick call for treatment of back pain.  The Veteran also testified that he was assigned to desk jobs because of his back problems.  The Veteran testified that he has continued to have back pain since service.

In written statements in support of his claim, including a statement dated in May 2011, the Veteran has reported that his MOS was in construction.  He reported that he became a supply clerk after he injured his back.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.  The evidence received since the prior final denial is new, as it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the prior denial of the claim.  The evidence is also material, as it relates to the basis for the prior denial of service connection for a low back condition.  The Veteran's testimony regarding his symptoms of back pain since service relates to the issue of whether the Veteran has had a chronic, continuous disability since service; his credibility is presumed for purposes of reopening.  Accordingly, as new and material evidence has been received, the claim of entitlement to service connection for a low back condition is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened.  To that extent only, the claim is granted.  


REMAND

The duty to assist requires that VA make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO has made several attempts to obtain the Veteran's service treatment records, but the information in the file indicates that the attempts thus far have resulted in negative responses.  

In November 1998, the RO requested the Veteran's service treatment records from the NPRC.  In January 1999, the NPRC advised the RO that the Veteran's records were not located there and suggested that the RO try the Veteran's last unit of assignment.  The Veteran was advised of this response in January 1999.

In January 1999, the RO requested the Veteran's records from the 1st Battalion, 377th Regiment.  Subsequently, in April 1999, the RO requested the Veteran's  the records from the Headquarters 95th Training Division.  A response dated in May 1999 indicated that the unit did not have the records and advised the RO that, upon discharge, medical records were forwarded to the VA Records Management Center.  An electronic mail communication dated in November 1999 stated that there were no records on file at the RMC.

In February 2000, the Veteran was advised that the VA was unable to obtain copies of his service medical records.  An administrative decision dated in April 2000 indicated that the records were not available.

As indicated above, the RO has tried to obtain the Veteran's records from the NPRC, the Veteran's last reserve unit and the RMC and has received negative responses from each of those entities.  However, it does not appear that there has been an attempt to obtain records from the US Army Human Resources Command.  While such records likely contain only personnel records, it is possible that entry and separation examination reports are associated with that file.  The Board finds that a remand is warranted in order to attempt to obtain the Veteran's records from the U.S. Army Human Resources Command.

The Board notes that should such records be obtained, the provisions of 38 C.F.R. § 3.156(c) would apply, and reconsideration of the claim from the original date of receipt would be required.

Additionally, the duty to assist includes provision of examinations were necessary.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining that a possible nexus may exist is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is ample evidence of current disability.  There is also both positive and negative evidence regarding the date on onset of back complaints.  The Veteran competently reports a fall in service and continuity of symptoms since then, and private medical records indicate an onset in 1994 following a work injury well after service.  The Board does not make any findings regarding the relative weight or credibility of those conflicting records at this time.  Solely for purposes of the duty to assist, the slight indication of a possible nexus is sufficient for examination.

Further, the service treatment records are missing due to no fault on the part of the Veteran.  Under such circumstances, there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should contact the U.S. Army Human Resources Command and request all service treatment and personnel records for the Veteran for all periods of active duty and reserve service.  

2.  AFTER COMPLETING THE ABOVE, schedule the Veteran for a VA spine examination.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner should presume, for purposes of examination, that the Veteran sustained a fall in service.  He alleges treatment for back problems in service and subsequently, but none are documented due to missing records.  Private treatment records indicate onset of pain in 1994, after service.  The examiner must opine as to whether it is at least as likely as not any currently diagnosed low back disability is caused or aggravated by service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Following completion of the above development requested, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and an appropriate period of time allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


